DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 27, 2021, has been entered.
Claims 1-5, 7-8, and 10 are amended.
Applicant contends that Nogami fails to disclosure the claimed relationship between the “inside of the cover member” and the “upstream side of the exhaust channel” (p. 9). 
In response, the examiner disagrees, noting that the “inside” of the cover member (266) can simply be taken as the region enclosed within the flange portions of said cover member, as seen below: 

    PNG
    media_image1.png
    352
    246
    media_image1.png
    Greyscale

Now, when the cover member (266) and back pressure valve (274) are elevated, as shown by Figure 8b, the interior of the cover member and the exhaust channel are fluidicly coupled, as the claim requires. Further, when both the cover member and back pressure valve are not elevated, as seen above, the exhaust channel is occluded, and the inside of the cover member is “separated” from said channel, as the claim requires. The rejections are maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism” and “member,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “purge gas supply mechanism” of claims 1-2 and 12;
The “ventilation mechanisms” of claims 11 and 12;
The “cleaning mechanisms” of claim 12;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The purge gas supply mechanism (162) will be interpreted as a channel in accordance with Figure 6.
Each ventilation mechanism (164) will be interpreted as a channel in accordance with Figure 6.
Each cleaning mechanism (166) will be interpreted as a fan/filter unit (FFU) in accordance with paragraph [0023].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 specifies that “an inside of the cover member” connects to the exhaust channel when one of “the cover member and the back pressure valve is elevated.” With regard to Figure 9, though, if the cover member (156a) elevates yet the back pressure valve (151) remains pressed against the opening (156C), the “inside” of the cover member will remain occluded. With regard to Figures 5 and 6, the examiner acknowledges that elevating either the cover member (156) or the back pressure valve (151) would be sufficient. But it remains indeterminate as to which of these two embodiments is being claimed. On 
Separately, the penultimate paragraph of claim 1 specifies that both the cover member and the back pressure valve put the “pressure control mechanism into an open state.” Given that the “pressure control mechanism” is a nebulous assortment of components each having a different configuration and purpose, it remains indeterminate as to how one of ordinary skill would understand said mechanism to be either opened or closed. Rather than specifying the opening or closing of the pressure control mechanism, the examiner suggests specifying the relationship of the cover member and/or back pressure valve to the exhaust opening.  
Separately, the final paragraph of claim 1 contemplates two conditions which the applicant appears to believe are mutually exclusive: 1. “connecting” the inside of the cover member to the exhaust channel, and (2) “separating” the exhaust channel from the inside of the cover member. The examiner notes that the “connection” specified under (1) is not limited to fluidic coupling but is broad enough to encompass physical coupling. Seen this way, the cover member remains connected to the exhaust channel regardless of the elevation status of the cover member and back pressure valve. Regarding (2), for the immediately aforementioned reasons, the cover member is not actually “separated” from the exhaust channel. Rather, the interior of the cover member is separated from the effluent traversing the exhaust channel. The claims ought to reflect this distinction. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogami, JP 2012-253198, whereby the applicant has furnished a translated copy.
Claim 1: Nogami discloses a substrate processing apparatus, comprising:
A transfer chamber (60) where a substrate from a container is transported (Fig. 1);
A transfer robot (110) configured to transfer the substrate through the transfer chamber [0027];
A channel (142), i.e., the “purge gas supply mechanism,” configured to supply a gas into the transfer chamber ([0032], Fig. 2);
A pressure control mechanism (140) provided in an exhaust channel (204), including (Figs. 6-8):
An exhaust damper comprising a cover member (266) configured to open by being elevated [0050ff];
An adjusting damper comprising a back pressure valve (274) provided in the cover member;
Wherein the back pressure valve opens the pressure control mechanism by elevating the cover member;
Wherein an inside of the cover member connects to the exhaust channel by elevating the cover member;
Wherein an inside of the cover member is separated from the exhaust channel if both the cover member and back pressure valve are not elevated.
Claim 15: Nogami executes the steps of controlling an inner pressure of the transfer chamber via the pressure control mechanism, transporting the substrate from a container (30) within the transfer chamber, loading and then processing said substrate in a process chamber (80) (Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami.
Nogami discloses a housing, (12), a stage (70), and an opener (72), which collectively constitute a loading port [0023]. Further, Nogami attests that it is known to avail a “control section” that remits a “signal” to the pressure control mechanism so as to regulate the transfer chamber’s inner pressure [0003]. Nogami also discloses the technique of supplying a purge gas to maintain the transfer chamber at a positive pressure [0004]. The examiner interprets the disclosure of a “control section” capable of sending an electronic “signal” as rendering obvious the claimed controller, and the enactment of a positive pressure within the transfer chamber as rendering obvious the claimed result of transfer chamber pressure at least equaling the housing pressure.
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Kim et al., US 2016/0372347.
Claim 3: Nogami does not teach an independent drive mechanism or an opening in the cover member. Kim, however, discloses a pressure control mechanism comprising a cover member (62) having an opening, within which a back pressure 
Claims 4-6: Component 274 of Nogami may be taken as the “back pressure valve,” and component 270 may be taken as the “press damper” (Fig. 8).
Claim 7: Chamber 80 of Nogami may be taken as the claimed “standby chamber,” whereby it is configured to accommodate a substrate retainer (94) (Fig. 2). A gate valve (224) is disposed therebetween. 
Claims 8-10: Limitations drawn to the status of the gate valve are matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Nogami’s system is capable of reproducing the claimed functions.
Claim 11: As shown by Figure 3 of Nogami, at least two channels, or “ventilation mechanisms,” exhaust the transfer chamber to the left and right of the transport robot. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Kim, and in further view of Kitano et al, US 5,876,280, and Grundy, US 5,944,602.
Nogami does not address the claimed feature of a porous plate, nor does the reference disclose the claimed configuration of the circulation channels. In supplementation, Kitano discloses a transfer chamber comprising a porous plate (80) and a pair of fan filter units (16c-d), i.e., the “cleaning mechanisms,” provided at the ceiling (Fig. 6). Grundy is cited to demonstrate that it is known to avail a pair of circulation channels (27, 27’) for the purpose of efficiently recycling the chamber’s internal atmosphere (Fig. 3). It would have been obvious to integrate these mechanisms within Nogami’s system to achieve the predictable result of reducing contamination via fluid circulation.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Kim, Kitano, and Grundy, and in further view of Ozaki et al., US 2009/0044749.
Nogami is silent regarding the feature of an oxygen detector, yet Ozaki prescribes maintaining oxygen concentrations below a predetermined threshold to obviate wafer oxidation [0065]. To achieve this objective, Ozaki fluidically couples an oxygen detector (OV1) to the transfer chamber [0073]. Accordingly, it would have been obvious to integrate an oxygen detector within Nogami’s transfer chamber to prevent oxidation. 

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716